Citation Nr: 0005312	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-20 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


1.  Entitlement to an initial disability rating greater than 
30 percent for post traumatic stress disorder (PTSD) for the 
appeals period prior to December 8, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period beginning on December 8, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision denied entitlement to service connection for 
hearing loss and tinnitus, and granted service connection for 
PTSD and assigned a 10 percent disability rating for the 
disorder.  The grant of service connection and the 10 percent 
evaluation were effective August 22, 1996.  The veteran 
perfected an appeal as to all of these issues.  

In September 1998, the Board remanded the case for further 
development.  The instructions contained in the remand have 
been complied with.  Stegall v. West, 11 Vet. App. 268 
(1998). 

In a rating decision dated in May 1999, the RO granted 
service connection for hearing loss and tinnitus.  The grant 
of service connection for hearing loss and tinnitus is 
considered a full grant of the benefit sought with regard to 
that issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  

In that same decision, the RO increased the veteran's PTSD 
disability rating from 10 to 30 percent disabling, effective 
August 22, 1996.  The Court of Appeals for Veterans Claims 
(Court) has held that where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The case has been forwarded to the Board for appellate 
review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Prior to December 8, 1998, the veteran's PTSD was 
productive of no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, and no more than definite social and 
industrial impairment.  

3.  The veteran's PTSD for the period on and after December 
8, 1998 is productive of considerable social and industrial 
impairment or occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met for any period prior to December 8, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.7, Part 4, Diagnostic Code 9411 (1999).

2.  The criteria for a 50 percent rating for PTSD have been 
met, effective December 8, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.7, Part 4, Diagnostic Code 9411 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran served during World War II, 
was wounded on three occasions, and was awarded Purple Heart 
Medals.  

VA outpatient treatment records dated from August to October 
1996 show that the veteran was referred to the Mental Health 
Clinic with complaints of a chronic history of sleep 
disturbance and depression.  

The veteran was accorded a VA PTSD examination in December 
1996.  It was noted that he was on medication due to sleep 
problems and nightmares.  His last employment was in 1983.  

On VA outpatient treatment in October 1996, the diagnosis was 
"PTSS."  The veterans Global Assessment of Function was 70.

The veteran was accorded a VA examination in February 1997.  
At that time, the veteran reported an interest in a variety 
of activities.  He denied feelings of helplessness, 
hopelessness, guilt or worthlessness.  He denied frequent 
thoughts of death.  There were no suicidal or homicidal 
thoughts reported.  He reported recurrent distressing 
memories about the war as well as dreams about the war.  He 
reported that he experienced flashbacks and re-experienced 
his past traumas.  He reported problems with anger and 
irritability.  

On examination, the veteran was described as pleasant and 
cooperative.  His speech was unremarkable.  His thoughts 
appeared to be organized and goal directed.  He was alert and 
fully oriented.  The veteran appeared to have some difficulty 
with his memory.  He had difficulty with serial seven 
substractions.  He knew the current president as well as the 
preceding.  He was able to identify similarities and 
differences and gave an abstract interpretation to a proverb.  
His mood was mildly anxious and irritable.  His affect was 
congruent.  His insight and judgment appeared somewhat 
impaired by his depression.  His intellectual functioning was 
estimated to be in the average range.  The diagnoses were 
Axis I- PTSD, alcohol abuse in sustained remission, rule-out 
cognitive disorder; Axis II-no diagnosis; Axis III- 
hypertension, history of prostate cancer, status post 
surgical treatment, history of nephrolithiasis, Axis IV- 
health problems; Axis V- Global Assessment of Functioning 
(GAF) was 56.  

In a statement dated in June 1997, the veteran's daughter 
acknowledged that the veteran had nightmares and screaming 
fits that awakened the entire family.  She reported that the 
veteran fought in his sleep, and as a result did not sleep in 
the same bed with his spouse, and does not have a nightstand 
next to his bed for fear that he would hurt himself.  

The veteran was accorded a VA PTSD examination in December 
1998.  At that time, he reported that he was unable to sleep 
with his spouse due to "fits" and nightmares.  He denied 
symptoms of clinical depression, periods of mania, panic 
attacks, symptoms of generalized anxiety or obsessive and 
compulsive disorder.  He reported that he generally did not 
experience intrusive daytime thoughts about the war and 
generally did not have flashbacks.  He reported physiologic 
symptoms of anxiety when exposed to situations which reminded 
him of the war.  He reported that he avoids all stimuli that 
reminded him of the war.  He reported some emotional 
blunting.  He denied problems with anger outbursts and 
psychogenic amnesia.  He reported that he was extremely 
hypervigilant and found it difficult to relax.  

The veteran's wife reported that when going into public 
places he had to sit in the corner.  He was noted to startle 
easily.

On examination, he was described as pleasant and cooperative.  
His speech was generally normal and his thoughts were 
organized and goal directed.  He was alert and oriented.  He 
was able to subtract seven from 100.  He was able to 
correctly spell the word "world" forward and backward.  He 
was able to identify the current and preceding presidents.  
He was able to identify similarities and differences and gave 
an abstract interpretation to a proverb.  He described his 
mood as great.  He denied any hallucinations, delusions or 
psychotic symptoms.  He denied any suicidal or homicidal 
thoughts, intentions, or plans.  His insight and judgment 
appeared to be intact.  Intellectual functioning was 
estimated in the average range.  The examiner commented that 
the veteran appeared to be under reporting his symptoms.  

The veteran appeared to have some difficulty with short-term 
memory.  He was only able to recall 1 of 3 items after five 
minutes.  He had some problems with writing and construction 
ability.  The diagnoses were: Axis I- PTSD, rule out 
cognitive disorder not otherwise specified; Axis II- no 
diagnosis; Axis III- hypertension, bilateral hearing loss, 
tinnitus; status post gunshot wound to the neck; shrapnel 
wounds resulting in degenerative joint disease of the right 
ankle, history of prostate cancer status post surgical 
treatment; history of nephrolithiasis; Axis IV- problems with 
social network; Axis V- GAF was 51.  The examiner noted that 
the veteran had moderate symptoms with moderate difficulty in 
functioning.  

The veteran underwent a VA social and industrial survey in 
December 1998.  The veteran reported that after his discharge 
from service, he worked as a farm laborer.  Subsequently, he 
began work with a fire and safety company and serviced a 
route refilling fire extinguishers for about 10 years.  
Approximately 10 years later, he was promoted to salesman.  
The veteran retired in 1983 and moved to Missouri.  

It was noted that the veteran had been married to his current 
spouse since 1947.  They had two children, a son and a 
daughter.  The veteran and his wife reported that they had a 
good marriage, however the veteran's wife stated that it was 
not without hard times but many of the hard times were in the 
earlier part of their life when the veteran was dealing with 
PTSD symptoms more acutely.  It was noted that this caused a 
strain on the marriage but the veteran and his wife advised 
that they loved each other and were able to resolve the 
problems they faced.  The veteran and his wife admitted that 
they were very much in love.  The examiner commented that 
while the spouse reported that the problems had been most 
severe earlier in the marriage, the problems had only been 
abated by her ability to adjust to the veteran.

The veteran reported that he experienced intrusive and 
distressing recollections on a daily basis.  He reported that 
his sleep was still "fitful."  He also reported intense 
psychological distress when exposed to events that reminded 
him of the war.  He reported that he was haunted by an image 
of dead soldiers buried in a trench.  He reported that he 
avoid stimuli that would remind him of his military service.  
It was noted that the veteran tended to isolate and not join 
in activities.  The examiner noted that he continued to 
experience symptoms of increased arousal with fitful sleeps, 
irritability, outbursts of anger, and hypervigilance.  He 
reported that he was unable to relax.  

The social worker commented that in view of the severity of 
the PTSD symptoms in the veteran's case, he believed that the 
veteran's current 30 percent rating under represented his 
true level of disability.  He opined that the psychoneurotic 
symptoms were sufficiently interruptive of the veteran's life 
and ability to work as to justify a 50 percent rating for 
PTSD.  He concluded that the veteran gave every appearance of 
being a genuine and sincere man who was asking for no more 
than what he deserved.  He commented that the veteran now 
suffered from the ravages of his war experiences.  

Pertinent Law and Regulations

The appellant's claim is well grounded. 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to the November 1996 amendments, a 30 percent 
disability rating for PTSD was provided when there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The next 
higher rating, 50 percent, is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired and there is 
considerable industrial impairment.

Under the old criteria a 70 percent disability evaluation is 
provided when the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms are of severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent disability evaluation was 
provided when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound treatment from mature behavior, 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993); 57 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c).  

Following the November 1996 amendments to the Rating 
Schedule, a 30 percent rating requires evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Under the new criteria a 70 percent evaluation requires the 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent disability 
evaluation for PTSD requires total occupational and social 
impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger or hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Analysis

Entitlement to an initial disability rating greater than 30 
percent for the appeals period prior to December 8, 1998.

A review of the evidence discloses that prior to December 8, 
1998, the veteran was assessed as having GAF scores, which 
were at most indicative of moderate disability.  On the 
February 1997 examination, the veteran was given a GAF score 
of 56, which is indicative of only moderate social and 
industrial impairment.  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF PSYCHIATRIC 
DISABILITIES, Fourth Ed., 1994 (DSM-IV), 38 C.F.R. §§ 4.125, 
4.130 (1999).  The outpatient treatment records show GAF 
scores as high as 70.  


Prior to December 1998, the veteran was found to have an 
adequate social life and there were no reports of more than 
definite industrial impairment, inasmuch as the veteran was 
reported to be retired.  

The new rating criteria are for consideration for the period 
beginning in November 1996, when they became effective. 38 
C.F.R. § 3.114 (1999).  Treatment and examination records for 
the period between November 1996 and December 1998, show that 
the veteran's memory was intact, his affect was not 
flattened, and that he was capable of abstract thinking.  
There were no reports that he had difficulty understanding 
complex commands, and his speech was found to be 
unremarkable, and his thoughts appeared to be organized and 
goal directed.  Moreover, VA outpatient treatment records 
show reported GAF as high as 70 and none lower than 57.  
Therefore, he did not meet the new criteria for an evaluation 
in excess of 30 percent.  The Board does not find any 
evidence to support a rating in excess of 30 percent for the 
period prior to December 8, 1998.


Entitlement to an initial disability rating greater than 30 
percent for the period beginning on December 8, 1998.

At the time of his December 8, 1998 examination the veteran 
was reported to have general social isolation with minimal 
social interactions.  In fact, the veteran reported that he 
had curtailed his social activities by no longer attending 
veteran's organizations.

Mental status examination revealed that the veteran for the 
first time had some difficulty with short-term memory.  The 
examiner noted that the veteran appeared to be under 
reporting his symptoms.  While the symptoms were 
characterized as moderate, A GAF score of 51 was assigned.

A GAF score of 60 to 51 contemplates moderate symptoms, while 
a GAF score of 50 to 41 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM IV.  The veteran's  GAF score of 51 
suggests that his disability is somewhere between moderate 
and severe. 

Although, the 1998 VA examiner indicated that the veteran had 
moderate symptoms with moderate difficulty in functioning, he 
also noted that the veteran appeared to be under reporting 
his symptoms.  Moreover, the 1998 licensed clinical social 
worker opined that the veteran's psychoneurotic symptoms were 
sufficiently interruptive of his life and ability to work as 
to justify a 50 percent disability rating.  While this 
opinion is not binding on the Board, it is persuasive when 
viewed in the light of the reported GAF, the veteran's 
symptoms, and declining social interaction.

Based upon the above findings, the Board concludes that the 
evidence is in favor of the grant of a 50 percent evaluation 
for PTSD from December 8, 1998.  38 C.F.R. § 4.7 (1999). 

The criteria for a 70 percent evaluation have not have not 
been met, as the veteran has not been shown to have 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

On the 1998 examinations the veteran had good hygiene, no 
suicidal or homicidal ideation, and he had reportedly 
maintained effective relationships with his wife and 
children.  There were also no suggestions, as discussed 
above, that the veteran's symptoms resulted in severe social 
and industrial impairment.  


ORDER

A disability rating greater than 30 percent for PTSD for the 
appeals period prior to May 15, 1998 is denied.

A 50 percent evaluation for PTSD is granted effective 
December 8, 1998.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

